Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 1 of 36            FILED
                                                                  2019 Apr-11 AM 11:20
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                   Exhibit A
                                            DOCUMENT I
                  Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page  2 of 36
                                                                     . ~~ ELECTRONICALLY FILED
                                                                                                       -             8/24/2018 4:39 PM
                                                                                                           -;.,.~  20-CV-2018-900260.00
State of Alabama                                                                                Ca:                CIRCUIT COURT OF
                                                COVERSHEET                                                     COLBERT COUNTY, ALABAMA
Unified Judicial System
                                          CIRCUIT COURT - CIVIL CASE                            2C               NANCY L. HEARN, CLERK
Form ARCiv-93      Rev.5/99                (Not For Domestic Relations Cases)                   Date or t-mng:               Juage i.;oae:
                                                                                                08/24/2018

                                                   GENERAL INFORMATION
                                  IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA
                                   SARAH BETH NELSON v. MELAKU DAMITE DEMIS ET AL

First Plaintiff:       Business          [~]Individual           First Defendant:          Business                 ~Individual
                       Government        []Other                                       D Government                 Oother

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                   OTHER CIVIL FILINGS (cont'd)
        WDEA - Wrongful Death                                  MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
        TONG - Negligence: General                                    Enforcement of Agency Subpoena/Petition to Preserve

 ;~ TOMV - Negligence: Motor Vehicle                           CVRT - Civil Rights
        TOWA - Wantonness                                      COND - Condemnation/Eminent Domain/Right-of-Way
        TOPL - Product Liability/AEMLD                         CTMP - Contempt of Court
        TOMM - Malpractice-Medical                             CONT - Contract/Ejectment/Writ of Seizure
        TOLM - Malpractice-Legal                               TOCN - Conversion
        TOOM - Malpractice-Other                               EQND - Equity Non-Damages Actions/Declaratory Judgment/
        TBFM - Fraud/Bad Faith/Misrepresentation                      Injunction Election Contest/Quiet Title/Sale For Division

    · TOXX - Other:                                            CVUD - Eviction Appeal/Unlawful Detainer
                                                               FORJ - Foreign Judgment
TORTS:PERSONALINJURY                                           FORF - Fruits of Crime Forfeiture
    ' TOPE - Personal Property                                 MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
    1
        TORE - Real Properly                                   PFAB - Protection From Abuse
                                                               FELA - Railroad/Seaman (FELA)
OTHER CIVIL FILINGS
                                                               RPRO - Real Property
        ABAN - Abandoned Automobile
                                                               WTEG - Will/Trust/Estate/Guardianship/Conservatorship
        ACCT - Account & Nonmortgage
                                                               COMP - Workers' Compensation
        APM - Administrative Agency Appeal
                                                               CVXX - Miscellaneous Circuit Civil Case
        ADPA - Administrative Procedure Act
        ANPS -Adults in Need of Protective Services

ORIGIN:       F ~,: INITIAL FILING                         A      APPEAL FROM                                   0      OTHER
                                                                  DISTRICT COURT

              R      REMANDED                              T      TRANSFERRED FROM
                                                                  OTHER CIRCUIT COURT

                                                                       Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                  ~YES       NO           jury trial. {See Rules 38 and 39, Ala.R.Civ.P, for procedure)

RELIEF REQUESTED:                     G2] MONETARY AWARD REQUESTED                0   NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
          KEN006                                   8/24/2018 4:39:31 PM                               /s/ JOHN MACLIN KENNEMER
                                               Date                                              Signature of Attorney/Party filing this form



MEDIATION REQUESTED:                           []YES [~lNO       UNDECIDED
                                DOCUMENT2
      Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 3 of 36
                                                            ELECTRONICALLY FILED
                                                                              8/24/2018 4:39 PM
                                                                            20-CV-2018-900260.00
                                                                            CIRCUIT COURT OF
                                                                    -   COLBERT COUNTY, ALABAMA
              IN THE CIRCUIT COURT OF COLBERT COUNTY, ·------~~~-CYL. HEARN, CLERK

SARAH BETH NELSON,                                  *
     Plaintiff,                                     *
                                                    *
v.                                                  *   Civil Action No.: CV-2018-- - - -
                                                    *
RUTH STAR, INC.,                                    *
dba Daniel Trucking                                 *
310 Trenton Drive                                   *
Wylie, Texas 75098                                  *
Or such other entity dba Daniel Trucking            *
and                                                 *
MELAKU DEMIS,                                       *
18909 Lloyd Circle, Apt 12212                       *
Dallas, Texas 75252                                 *
        Defendants.                                 *

                                     COMPLAINT
                          Count 1 - Personal Injury-Negligence

       1.     Plaintiff Sarah Beth Nelson ("Sarah") lives at 162 Trace Street,
Tishomingo, Mississippi.
       2.     Melaku Demis was the driver of the truck that caused the wreck that is the
subject of the case.
       3.     Defendant Ruth Star, Inc., is a trucking firm in Texas. Ruth Star, Inc., (or
such other entity dba as Daniel Trucking) is the entity responsible for the driver and the
eighteen-wheeler that is the subject of the case.
       4.     On August 25, 2016, Sarah was driving her car eastward on the Natchez
Trace from Mississippi to Florence, Alabama, where she lived at time of the wreck. As
she approached the Natchez Trace bridge, she saw construction signs on the bridge.
       5.     Sarah drove her car onto the bridge when she saw an eighteen-wheeler
truck coming at her and it was in her lane.
       6.     The eighteen-wheeler crashed into Sarah's car causing major damage to the
car and traumatic injuries to Sarah.
       7.     Sarah had great pain and suffering, and mental problems, all caused by the
of the wreck caused by the eighteen-wheeler.
                               DOCUMENT2
     Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 4 of 36




       8.      As a proximate cause of the negligent driving by the Defendant Melaku
Demis, Sarah has incurred physical pain and mental anguish, permanent injuries, loss of
enjoyment of life, and medical expenses, and she will continue to incur physical pain and
mental anguish, permanent injuries, and loss of enjoyment of life, in the future.
       WHEREFORE, Sarah Nelson demands judgment against Defendants Ruth Star,
Inc., (or such other entity dba as Daniel Trucking) and Melaku Demis in an amount to be
determined by the trier of fact, plus court costs.



                         Count 2 - Property Damage-Negligence

       9.      Paragraphs 1. through 8. are repeated herein as fully as if set out.
       10.     Sarah incurred property damage to the Chrysler 300 proximately caused by
the negligent driving by the Defendants.
               WHEREFORE, Sarah Nelson demands judgment against Defendants Ruth
Star, Inc., and Melaku Demis in an amount to be determined by the trier of fact, plus
court costs.


                        Count 3- Wanton Act-Punitive Damages
       11.     Paragraphs 1. through 10. are repeated herein as fully as if set out.
       12.     Defendant Melaku Demis drove in a wanton manner in that he drove his
eighteen-wheeler on the Natchez Trace bridge, which is illegal (36 CFR 7.43 - Natchez
Trace Parkway), with a reckless or conscious disregard of the rights or safety of others.

       WHEREFORE, Sarah Nelson demands judgment for compensatory and punitive
damages against Defendants Ruth Star, Inc., and Melaku Demis in an amount to be
determined by the trier of fact, plus court costs.


                       PLAINTIFF DEMANDS TRIAL BY JURY
                           DOCUMENT2
Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 5 of 36




                                   s/ John M Kennemer
                                   JOHN M. KENNEMER KEN006
                                   Attorney for the Plaintiff
                                   106 West Second Street
                                   Tuscumbia, AL 35674
                                   Phone: (256) 381-5800
                                   Fax:    (877) 222-0881
                                   E-mail: kennemer@comcast.net




                                                                  II
                                                                  i
                                     DOCUMENT5
           Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 6 of 36
                                                              DOCUMENT l



Stato of Alabama                                                                               Ca               NANCY L. HEARN, CLE
                                             COVER SHEET
Unified Judicial System
                                       CIRCUIT COURT - CIVIL CASE                              2(           - ·-NAN'i:v i..-11EAiiN.-cLiR_K_
                                         (Not For Domestic Relations Cases)                    Date or t-mng:               Juage t.;ooe:
Form ARCiv-93      Rev.5199
                                                                                               08/24/2018

                                                 GENERAL INFORMATION
                                  IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA
                                  SARAH BETH NELSON v. MELAKU DAMITE OEMIS ET AL

First Plaintiff:       Business        v Individual               First Defendant:        Business              v   Individual
                       Government        Other                                            Government                Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                  OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                     MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal!
     TONG - Negligence: General                                       Enforcement of Agency Subpoena/Petition to Preserve

  v TOMV - Negligence: Motor Vehicle                           CVRT - Civil Rights
     TOWA - Wantonness                                         COND - Condemnation/Eminent Domain/Right-or-Way
     TOPL - Product Liabilily/AEMLD                            CTMP - Contempt of Court
     TOMM - Malpractice-Medical                                CONT - ContracUEjectment/Writ of Seizure
     TOLM - M<:ilpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                  EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                         Injunction Election ContesUQuiet Title/Sale For Division

     TOXX - Other:                                             CVUD - Eviction Appeal/Unlawful Detainer
                                                               FORJ - Foreign Judgment
TORTS:PERSONALINJURY                                           FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                  MSHC - Habeas Corpus/Extraordinary WriUMandamus/Prohibition
     TORE - Real Properly                                      PFAB - Protection From Abuse
                                                               FELA • Railroad/Seaman (FELA)
OTHER CIVIL FILINGS
                                                               RPRO - Real Property
     ABAN -Abandoned Automobile
                                                               WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     ACCT - Account & Nonmortgage
                                                               COMP - Workers' Compensation
    APAA - Administrative Agency Appeal
                                                               CVXX - Miscellaneous Circuit Civil Case
    ADPA - Administrative Procedure Act
    ANPS - Adults in Need of Protective Services

ORIGIN:      F v INITIAL FILING                           A       APPEAL FROM                               0       OTHER
                                                                  DISTRICT COURT

            R       REMANDED                              T       TRANSFERRED FROM
                                                                  OTHER CIRCUIT COURT

                                                                      Note; Checking "Yes· does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?               v YES        NO           jury trial. {See Rules 38 and 39. Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                    v MONETARY AWARD REQUESTED                      NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
       KEN006                                    8124/2018 4:39:31 PM                               Isl JOHN MACLIN KENNEMER
                                            Dato                                               Signature or Attorney/Party filing this form



MEDIATION REQUESTED:                             YES   v NO      UNDECIDED
                                  DOCUMENTS
        Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 7 of 36



State of Alabama
                                                      SUMMONS                                         Court Case Number
Unified Judicial System
                                                                                                      20-CV-2018-900260.00
Form C-34 Rev. 4/2017                                       - CIVIL·
                                 IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA
                                  SARAH BETH NELSON V. MELAKU DAMITE DEMIS ET AL
  NOTICE TO:       MEL.AKU DAMITE DEMIS, 18908 LLOYD CIR APT 12212. DALLAS, TX 75252

                                                                 (Name and Address of Defendant)

  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATIACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATIORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITIEN ANSWER. EITHER ADMITIING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATIORNEY TO THE PLAINTIFF(S} OR ATIORNEY(S} OF THE PLAINTIFF(S),
  JOHN MACLIN KENNEMER
                                                            [Namo(s) of Attomcy(s)]

  WHOSE ADDRESS(ES) IS/ARE: 106 WEST SECOND ST., TUSCUMBIA, AL 35674
                                                                        [Address(cs) of Plaintiff(s) or Attomoy(s)j

 THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
 OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
 THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                  PROCEDURE TO SERVE PROCESS:
  v You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of
     pursuant to the Alabama Rules of the Civil Procedure.
                                                                                                          -----  ------
                                                                                                              {Name(s)]

         8/24/2018 4:40:30 PM                               /s/ NANCY L. HEARN                                        By:
                                                    ------(~S~~-na-tu_ro_o_f_C_ffi-~-)-~~-~                                 ----,...(N_a_m-c)_ __
                    (Dato)

     Certified Mail is hereby requested.
                                                                  (Plaintiffs/Attorney's Signature)


                                                     RETURN ON SERVICE
     Return receipt of certified mail received in this office on
                                                                            ----~-~--,=oa-re-~-----~-~

    I certify that I personally delivered a copy of this Summons and Complaint or other document to _ _ _ _ __
                                                                   in                                                                    County,
 ------(N~a-n-1e-o~fP~e-rs_o_n=se-n-,e~~-----~                          _ _ _ _ _ _ _(N_a_m_e_o-rc~o-u-nt-0-----~

 Alabama on
                                   (Date)
                                                                                                      (Address of Server}

 (Typo of Procoss Server)                       (Sorvor's Signature)


                                                (Server's   Printed Name)                             (Phone Number of Server)
                                       DOCUMENTS
     Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 8 of 36
                                         DOCUMENT 2
                                                                             ELECTRONIC ALLY FILED
                                                                                  8/24/2018 4:39 PM
                                                                               20.cv-:w 1s.900260.00
                                                                               CIRCUIT COURT OF
                                                                           COLBERT COUNTY, A LABA!vf A
              JN THE CIRCUIT COURT OF COLBERT COUNTY,.·-· __ . ~ 1:~~y L. HEARN. CLERK

SAR:\11 BETH NELSON,                                *
       Plaintiff,                                   *
                                                    *
                                                    *      Civil Action No.: CV-2018-- - - -
"·                                                  *
RUTH STAR, INC.,                                    *
dba Daniel Trucking                                 *
310 Trenton Drive                                   *
Wylie. Texas 75098                                  *
Or such other entity dba Daniel Trucking
                                                    .,,.
and
:\lELAKlJ DEJ\HS,                                   *
18909 Lloyd Circle, Apt 12212                       *
Dallas. Texas 75252                                 *
        Defendants.


                                      COMPLAINT
                           Count 1 - Personal Injury-Negligence

        I.    Plaintiff Sarah Beth Nelson C'Sarah'') lives at 162 Trace Street,
Tishomingo, Mississippi.
        1.    Mclaku Dem is was the driver of the truck that caused the wreck that is the
subject of the case.
        3.    Defendant Ruth Star, Inc., is a trucking firm in Texas. Ruth Star, Inc .. (or
such other entity <lba as Daniel Trucking) is the entity responsible for the driver and the
eighteen-wheeler that is the subject of the case.
        4.    On August 25. 2016. Sarah was driving her car eastward on the Natchez
Trace from !Vlississippi to Florence, Alabama. where she lived at time of the wreck. As
she approached the Natchez Trace bridge. she saw construction signs on the bridge.
        5.    Sarah drove her car onto the bridge when she saw an eightcen-\vhedcr
truck coming at her and it was in her lane.
        6.    The eighteen-wheeler crashed into Sarah's car causing major damage to the
car and traumatic injuries to Sarah.
        7.    Sarah had great pain and suffering, and mental problems. all caused by the
or the wreck caused by the eighteen-wheeler.
                            DOCUMENT 5
  Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 9 of 36
                                           DOCUMENT 2




         8.     As a proximate cause of the negligent driving by the Defendant Melaku
Demis. Sarah has incurred physical pain and mental anguish, permanent injuries, loss of
enjoyment of life, and medical expenses, and she will continue to incur physical pain and
mental anguish. permanent injuries, and loss of enjoyment of life, in the future.
        \YHEREFORE, Sarah Nelson demands judgment against Defendants Ruth Star,
Inc., (or such other entity dba as Daniel Trucking) and Mclaku Dcmis in an amount to be
determined by the trier of fact, plus court costs.



                           Count 2 - Property Damage-Negligence

        9.      Paragraphs I. through 8. arc repeated herein as fully as if set out.
         I 0.   Snrah incurred property damage to the Chrysler 300 proximately caused by
the negligent driving by the Defendants.
                \VHEREFORE. Sarah Nelson demands judgment against Defendants Ruth
Star, Inc., and Melaku Dcmis in an amount to be determined by the trier of fact, plus
court costs.


                          Count 3 - \Vanton Act-Punitive Damages
        11.     Paragraphs l. through l 0. arc repeated herein as fully as if set out.
        12.     Defendant Melaku Demis drove in a wanton manner in that he drove his
eighteen-wheeler on the Natchez Trace bridge, which is illegal (36 CFR 7.43 - Natchez
Trace   Parkway)~   with a reckless or conscious disregard of the rights or safety of others.

        \YHEREFORE .. Sarah Nelson demands judgment for compensatory and punitive
dnnrngcs against Defendants Ruth Star, Inc .• and Mclaku Dcmis in an amount to be
determined by the trier of fact, plus court costs.


                        PLAINTIFF DEMANDS TRIAL BY JURY
                           DOCUMENTS
Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 10 of 36
                             DOCUMENT 1




                                   . s/ John A1. Kennemer
                                     JOHN M. KENNEMER KEN006
                                     Attorney for the Plaintiff
                                     106 West Second Street
                                     Tuscumbia, AL 35674
                                     Phone: (256) 381-5800
                                     Fax:     (877) 222-0881
                                     E-mail: kcnnemcr@comcast.net
                                                              UUCUMhNT I
            Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 PageELECTRONICALLY
                                                                    11 of 36      FILED
                                                                                                                           1/10/2019 12:42 PM
                                                                                                                          20-CV-2018-900260.00
                                                                                                                          CIRCUIT COURT OF
                                                                                                               -      COLBERT COUNTY, ALABAMA
 Stato of Alabama                                                                                         C             NANCY L. HEARN, CLERK
                                                         SUMMONS
 Unified Judicial System
                                                                                                          20-CV-2018-900260 .00
 Form C-34    Rev. 412017                                   - CIVIL -
                                  IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA
                                   SARAH BETH NELSON V. MELAKU DAMlTE OEMIS ET AL
   NOTICE TO:       ~.1EU.\KU OA!,'ITE OEMIS. 18908 LLOYD CIR APT 12212. DALLAS, TX 75252

                                                                  (Name and Address of Defendant)
   THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATIACHEO TO THIS SUMMONS IS IMPORTANT. ANO YOU MUST
   TAKE IMMEOIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
   ORIGINAL OF YOUR WRITTEN ANSWER. EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
   OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HANO
   DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY{S) OF THE PLAINTIFF(S).
   JOHN MACLIN KENNEMER
                                                             [Name(s) of Attomcy(s)j

   WHOSE ADDRESS(ES) !StARE: 106 WEST SECOND ST., TUSCUMBIA, AL 35674
                                                                         fAddress(esJ of Plaintiff(s) or Attomoy(s)f

  THE .A.NSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COfv1PLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS 0Efv1ANOED IN THE COMPLAINT OR OTHER DOCUMENT.

                TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                    PROCEDURE TO SERVE PROCESS:
   v You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
         this action upon the above-named Defendant.
         Service by certified mail of this Summons is initiated upon the written request of - - - - - - - - - - -
         pursuant to the Alabama Rules of the Civil Procedure.                                      {Name(s)j
             8124/2018 4:40:30 PM                               Isl NANCY L. HEARN              By:
                                                                            (Signatvrc of Clat~k-)-----------..·······--   -----(/-11<-an_w_)_ __
                      (Date)


     Certified Mail is hereby requested.
                                                                   (Plair>tiffs!Attomey's Signature)
------------·---------------------------------------!
                                                       RETURN ON SERVICE
     Return receipt of certified mail received in this office on
     /                                                                      -~-------------------------------~-
                                                                                            (Dat(:J
   i/'"1 certify that I personally delivered a copy of this Summons and Complaint or other document to                            /Yl~l.o..   L<.u
  --=D...w::am~,·.+r:.----=D'"""<....m~i--S_--:'."
                   ..                              ______in                  ( o JI :a                                                        County,
                      (Name of Person Served)                                                     (Name of Coumy}




                                                                                                         (Address of Server)

  (Type of Process Sorvor)                        (Server's Signature)



                                                  (Surver's Printed Name)
                                                DOCUMENT?
          Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 12 of 36

                       IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA

SARAH BETH NELSON,                                    *
  Plaintiff,                                          *
                                                      *
v.                                                    *                Civil Action No. 20-CV-2018-900260
                                                      *
                                                      *
RUTH STAR, INC,                                       *
Dba Daniel Trucking;                                  *
MELAKU DEMIS,                                         *
    Defendants.


                                       AFFIDAVIT OF SERVICE

       '~My   name is Charles D. Werner. I am a private process server authorized by the Judicial Branch
Certification Commission of Texas. My authorization number is PSC-12200."
       ·~came to hand on the 21st day of DECEMBER, 2018 at 4:01, o'clock p.m., and executed in
COLLIN County, Texas. I delivered via PERSONAL SERVICE a true and correct copy of the COVER
SHEET CIRCUIT COURT - CIVIL CASE, the SUMMONS - CIVIL -, and the attached
COMPLAINT to MELAKU DAMITE DEMIS, located at 1605 TIMBER BROOK DRIVE, WYLIE,
TEXAS 75098 at 9:00 a.m. on the 24th day of DECEMBER, 2018."
       "I am not a party to this case nor am I related to, employed by, or otherwise connected to (other
than having been retained to serve process in this case] any party or any party's attorney in this case; and I
have no interest in Lhe outwme of this lawsuit. I am over the age of eighteen (18) years of age. I am of
sound mind and have never been convicted of a felony or misdemeanor involving moral turpitude."


My name is CHARLES D. WERNER, my date of birth is OCTOBER 2Nn, 1984, and my address is
2231 COLBY LANE WYLIE, TEXAS 75098.
I DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT.
Executed in (   0   ll.'Q       County, State of feyA:J          , on the 2'1.c'- day of Dcum~U'/ 1.JJL8 .


                                                      Declarant/Authorized Process Server

                                                     PSC-12200              EXP. 08/31/2019
                                                     (Id # & expiration of certification)

                                                     (469) 758- 7311, Wernerprocess@outlook.com
                                                     (Phone Number, Email Address)
                                                           DOCUMENT9
          Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 13 of 36
                                                               DOCUMENT l



State of Alabama
                                             COVERSHEET
                                                                                                 Ca:             NANCY L. HEARN, CLE
Unified Judicial System                                                                           2(         -----........ ----··· .,.-- .................. .
                                       CIRCUIT COURT - CIVIL CASE                                                NANCY L. I IEARN. CLERK
Form ARCiv-93      Rev.5/99                (Not For Domestic Relations Cases)                    Date or t-mng:               Juage     L;OOe:
                                                                                                 08/24/2018

                                                   GENERAL INFORMATION
                                  IN THE CIRCUIT COURT OF COLBERT COUNTY1 ALABAMA
                                  SARAH BETH NELSON             v. MELAKU DAMITE DEMIS ET AL
First Plaintiff:       Business        v   Individual             First Defendant:         Business              v Individual
                       Government          Other                                           Government               Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS:    PERSONAL INJURY                               OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                      MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                         Enforcement of Agency Subpoena/Petition to Preserve

  "' TOfv1V - Negligence: Motor Vehicle                         CVRT - Civil Rights
     TOWA - Wantonness                                          COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                             CTMP - Contempt of Court
     TOMM - Malpractice-Medical                                 CONT - ContractlEjectment!Writ of Seizure
     TOLM - Malpractice-Legal                                   TOCN - Conversion
     TOOM - Malpractice-Other                                   EQND - Equity Non-Damages Actions/Declaratory JudgmenV
     TBFM - Fraud/Bad Faith/Misrepresentation                          Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                              CVUD - Eviction Appeal/Unlawful Detainer
                                                                FORJ - Foreign Judgment
TORTS:PERSONALINJURY                                            FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                   MSHC - Habeas Corpus/Extraordinary WriVMandamus/Prohibition
     TORE - Real Properly                                       PFAB - Protection From Abuse
                                                                FELA - Railroad/Seaman (FELA)
OTHER CIVIL FILINGS
                                                                RPRO - Real Property
     ABAN - Abandoned Automobile
                                                                WTEG - Will/Trust/Estate/Guardianship!Conservatorship
     ACCT - Account & Nonmortgage
                                                               COMP - Workers' Compensation
     APAA - Administrative Agency Appeal
                                                               CVXX - Miscellaneous Circuit Civil Case
     ADPA - Administrative Procedure Act
     ANPS - Adults in Need of Protective Services

ORIGIN:      F v INITIAL FILING                            A       APPEAL FROM                               0        OTHER
                                                                   DISTRICT COURT

             R      REMANDED                               T      TRANSFERRED FROM
                                                                  OTHER CIRCUIT COURT

                                                                       Note: Checking   ~Yes·   docs not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                 v YES       NO           jury trial. (See Rules 38 and 39. Ala.R.Civ.P. for procedure)


RELIEF REQUESTED:                    v MONETARY AWARD REQUESTED                       NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
       KEN006                                      8/24/2018 4:39:31 PM                              /s/ JOHN MACLIN KENNEMER
                                              Date                                               Signature of Attorney/Party filing this   lorm


MEDIATION REQUESTED:                            'YES v NO         UNDECIDED
                                   DOCUMENT9
         Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 14 of 36



State of Alabama
                                                      SUMMONS                                         Court Case Number
Unified Judicial System
                                                       .. CIVIL -
                                                                                                      20-CV-2018-900260.00
Form C-34 Rev. 4/2017

                                 IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA
                                  SARAH BETH NELSON V. MELAKU DAMITE DEMIS ET AL
  NOTICE TO:       RUTH STAR, INC .. OBA DANIEL TRUCK. WYLIE. TX 75098

                                                               (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT. WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JOHN MACLIN KENNEMER
                                                          (Name(s) of Attomey(s)]

 WHOSE ADDRESS(ES) IS/ARE: 106 WEST SECOND ST., TUSCUMBIA, AL 35674
                                                                        (Address(es) of Plaintiff(s) or Attomey(s))
 THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
 OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
 THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                  PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
  "' Service by certified mail of this Summons is initiated upon the written request of SARAH BETH NELSON
     pursuant to the Alabama Rules of the Civil Procedure.                                        {Name(s}]

         8/24/2018 4:40:30 PM                               /s/ NANCY L. HEARN               By:
                                                                               ______
                                                    ---~------(~S-~-na-tu_ro_o_f_C_fu_ffi_)      _____  (N_a_m_aj_____
                                                                                                              ~

                   (Date)

 "' Certified Mail is hereby requested.                         Isl JOHN MACLIN KENNEMER
                                                                 (Plaintiffs!Attomey's Signature)


                                                     RETURN ON SERVICE
     Return receipt of certified mail received in this office on
                                                                          -------------------------------------------------~
                                                                                                 (Dato)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to _______
                                                                   in                                                            County,
 ------------------(N-a-n-10-o-fP-e-~-o-11-Se-N-e-.~-----------~        -----------------,N-a_m_e_o_fC-o-11-nl-0-----------~


 Alabama on
                                   (Date)
                                                                                                      (Address of Server)

 (Typo of Process Server)                       (Server's Signature)


                                                (Sorvar's Printed Name)                               (Phone Number of Server)
                             DOCUMENT9
  Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 15 of 36
                                            DOCU~H:NT   1
                                                                                ELECTRONICALLY FILED
                                                                                   8/.24/2018 4:39 P:\1
                                                                                  20-CV-2018-900260.00
                                                                                  CIRCUIT COURT OF
                                                            COLBERT COUNTY, ALABAMA
              IN THE CIRCUIT COURT OF COLBERT COUNTY,.--··---·· ~t~~-CY l. HEARN. CLERK

SARAH BF.TH NELSON.,                                *
     Plaintiff,                                     *
                                                    *
\'.                                                 *       Civil Action No.: CV-2018-
                                                                                     ----
                                                    *
RUTH STAR, INC.,                                    *
dba Daniel Trucking                                 *
310 Trenton Dri\"C                                  *
Wylie. Texas 75098                                  *
Or such other cntit~· dba Daniel Trucking           *
and                                                 *
MEI.AKlJ OEl\llS.                                   *
18909 Lloyd Circle, Apt 12212                       *
Dalfas. Texas 75252                                 *
        Defendants.                                 *

                                       COMPLAINT
                          Count 1 - Personal Injury-Negligence

       1.     Plaintiff Sarah Beth Nelson (''Sarah .. ) lives at 162 Trace Street,
Tishomingo, Mississippi.
       2.     Mclaku Dem is was the driver of the truck that caused the wreck that is the
subject of the case.
       3.     Defendant Ruth Star, Inc .. is a trncking firm in Texas. Ruth Star, Inc., (or
such other entity dba as Daniel Trucking) is the entity responsible for the driver and the
eighteen-wheeler that is the subject of the case.
       4.     On August 25, 2016, Sarah was driving her cnr eastward on the Natchez

Trace from Mississippi to Florence, Alabama, where she lived at time of the wreck. As
she approached the Natchez Trace bridge, she saw construction signs on the bridge.
       5.     Sarah drove her cnr onto the bridge when she saw an eighteen-wheeler
truck coming at her and it was in her lane.
       6.     The eighteen-wheeler crashed into Sarah's car causing major damage to the
car and traumatic injuries to Sarah.
       7.     Sarah had great pain and suffering. and mental problems. all caused by the
or the wreck caused by the cightccn-whcclcr.
                             DOCUMENT9
  Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 16 of 36
                                           DOCUMENT 2




         8.     As a proximate cause of the negligent driving by the Defendant Mclaku
Demis. Sarah hns incurred physical pain and mental anguish, permanent injuries, loss of
enjoyment of life, and medical expenses, and she will continue to incur physical pain and
m~ntal   anguish. permanent injuries, and loss of enjoyment of life, in the future.
         \VB ERE FORE, Sarah Nelson demands judgment against Defendants Ruth Star.
Inc .• (or such other entity dba as Daniel Trucking) and Mclaku Dcmis in an amount to be
determined by the trier of fact, plus court costs.



                           Count 2 - Property Damage-Negligence

         9.     Paragraphs 1. through 8. arc repeated herein as fully as if set out.
         I 0.   Sarah incurred property damage to the Chrysler 300 proximately caused by
the negligent driving by the Defendants.
                \VHEREFORE .. Sarah Nelson demands judgment against Defendants Ruth
Star. Inc., and Melaku Dcmis in an amount to be determined by the trier of fact. plus
court costs.


                         Count 3 - \\lanton Act-Punitive Damages
         11.    Paragraphs I. through l 0. arc repeated herein as fully as if set out.
         12.    Defendant Mclaku Demis drove in a wanton manner in that he drove his
eighteen-wheeler on the Natchez Trace bridge, which is illegal (36 CFR 7.43 - Natchez
Trace Parkway), with a reckless or conscious disregard of the rights or safety of others.

       \VHEREFORE., Sarah Nelson demands judgment for compensatory and punitive
damages against Defendants Ruth Star, Inc., and Mclaku Dcmis in an amount to be
determined by the trier of fact. plus court costs.


                        PLAINTIFF DEMANDS TRIAL BY JURY
                          DOCUMENT9
Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 17 of 36
                            DOCUMENT 1




                                   s/ John Atf. Kennemer
                                   JOHN M. KENNEMER KEN006
                                   Attorney for the Plaintiff
                                   I06 \Vest Second Street
                                   Tuscumbia. AL 35674
                                   Phone: (256)381-5800
                                   Fax:    (877) 222-088 l
                                   E-mail: kcnncmcr@comcast.net
                                     DOCUMENT 11
          Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 18 of 36


                                                                                                                       COLBERT COUNTY, ALAB
 State of Alabama
                                                         SUMMONS                                         C1              NANCY L. HEARN, CLE
 Unified Judicial System
 Form C-34 Rev. 4/2017                                      . . CIVIL ..                                 20-CV-2018-900260.00

                                  IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA
                                   SARAH BETH NELSON V. MELAKU DAMITE DEMIS ET AL
   NOTICE TO:       RUTH STl\R. INC .. 09A Ol\NIEL TRUCK. WYLIE. TX 75098
                    ········--·--·- .. ··-·--·-----------~----:--:--:-:----:-:::--::---:---------------
                                                            (Nfjme and Addross of Oefundant)
   THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT. AND YOU MUST
   TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
   ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
   OTHER DOCUMENT. WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
   DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLA!NTIFF(S) OR ATTORNEY(S} OF THE PLAINTIFF(S).
   JOHN MACLIN KENNEMER
                                                             {Namv(s) or Allomey(s)]

  WHOSE ADORESS(ES) IS/ARE: 106 WEST SECOND ST., TUSCUMBIA, AL 35674
                                                                         [Addrcss(cs) of Plaintiff(s) or Attomey(s}j
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE f',..10NEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.




                                                                            (Signature of Clerk1

  v Certified Mail is hereby requested.                            Isl JOHN MACLIN KENNEMER
                                                                   (Pfaintiffs!Attomey's Signaturo;
-··---------·--------------------------------·--------"1
                                                       RETURN ON SERVICE
     Return receipt of certified mail received in this office on
       _,/"'.                                                               ---------,o~a-tc~)-------~


   ~ortify that I personally delivered a copy of this Summons and Complaint or other document to _ _ _ _ __
  A.Jh..5~r ktS. b W f "-?b Jf'""t
            of'            \..     ~;.,-,~ K9'S~",.,,
                                                 M ;!Y tn                   /l n--L-_ _ _ _ _ _ _ _ __ County.
                                                        · _ _ _'/-.......:=<J.;;..:;.:.J!,'
                      (Name of Person Served)                                                      (Name of Co11nly)

                       11/'2.D/7.olB
                                    (Date)
                                                                                                            P-0.       Bax 33q
                                                                                                        (Address of Sotverj
                    Proc.-~J.   $e...rv ~r-
  (Type of Process Server)                        rServer·s Signatu10)

                                                                                                          (46't)        75 8-7.S!I
                                                  (SCNOr'S Prtntod Name)                                 (Phone Numbor of Server)
                                    DOCUMENT
           Case 3:19-cv-00550-AKK Document 1-1 11 Filed 04/10/19 Page 19 of 36

                       TN TJIE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA

SARAH BETH NELSON,                                    *
  Plaintiff,                                          *
                                                      *
v.                                                    *                Civil Action No. 20-CV-2018-900260
                                                      *
                                                      *
RUTH STAR, INC,                                       *
Dba Daniel Trucking;                                  *
MELAKU DEMIS,                                         *
    Defendants.                                       *

                                       AFFIDAVIT OF SERVICE

       "My name is Charles D. Werner. I am a private process server authorized by the Judicial Branch
Certification Commission of Texas. My authorization number is PSC-12200."
       ';Came to hand on the 20th day of DECEMBER, 2018 at 4:01, o'clock p.m., and executed in
COLLIN County, Texas. J delivered via PERSONAL SERVICE a true and correct copy of the COVER
SHEET CIRCUIT COURT - CIVIL CASE, the SUMMONS - CIVIL -, and the attached
COMPLAINT to RUTH STAR, INC., by and through its Registered Agent, KASSAHUN MIZU,
located at 312 TRENTON DRIVE, WYLIE, TEXAS 75098 at 4:35 p.m. on the 20th day of
DECEMBER, 2018."
       "I am not a party to this case nor am I related to, employed by, or otherwise co1mected to [other
than having been retained to serve process in this case] any party or any party's attorney in this   case~   and I
have no interest in the outcome of this lawsuit. l am over the age of eighteen (18) years of age. I am of
sound mind and have never been convicted of a felony or misdemeanor involving moral turpitude."


My name is CHARLES D. WERNER, my date of birth is OCTOBER 2Nn, 1984, and my address is
2231 COLBY LANE '\\iYLIE, TEXAS 75098.
l DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORREC'r.
Executed in .   lc>ll.:..n__    County, State of __Lf:JJ.rJ:.-~---' on the _2d!:_ day of l)~kc-r 12tr8 .



                                                      Declarant/Authorized Process Server

                                                     PSC-12200              EXP. 08/3 l/2019
                                                     (Id # & expiration of certification)

                                                     (469) 758- 731 l, Wemerprocess@outlook.com
                                                     (Phone Number, Email Address)
                               DOCUMENT 13
     Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 PageELECTRONICALLY
                                                             20 of 36      FILED
                                                                                  1/15/2019 10:05 AM
                                                                                 20-CV-2018-900260 .00
                                                                                 CIRCUIT COURT OF
                                                                             COLBERT COUNTY, ALABAMA
                                                                               NANCY L. HEARN, CLERK
             IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA

SARAH BETH NELSON,                           )
                                             )
       Plaintiff,                            )
                                             )         CIVIL ACTION NO.
v.                                           )
                                             )         CV 2018-900260
RUTH ST AR, INC., d/b/a DANIEL               )
TRUCKING and MELAKU DEMIS,                   )
                                             )
       Defendants.                           )

                        DEFENDANTS' ANSWER TO COMPLAINT


       COME NOW the Defendants designated in Plaintiffs Complaint as Ruth Start, Inc, d/b/a

Daniel Trucking and Melaku Demis, by and through their undersigned counsel of record in the

above-styled cause of action, pursuant to the Alabama Rules of Civil Procedure and for answer

to Plaintiffs Complaint, state as follows:

                                        FIRST DEFENSE

       The Complaint fails to state a claim against the Defendants upon which relief can be

granted.

                                      SECOND DEFENSE

       Defendants aver that they are not guilty of the matters and things alleged in Plaintiffs

Complaint and demand strict proof thereof.

                                       THIRD DEFENSE

       Defendants deny the material allegations made the basis of Plaintiffs Complaint and

demand strict proof thereof.

                                      FOURTH DEFENSE

       Defendants say the Plaintiff was guilty of negligence on said occasion, and said negligence

                                                 -1-
                                DOCUMENT 13
     Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 21 of 36




proximately contributed to cause her alleged injuries and damages.

                                          FIFTH DEFENSE

          For that on the occasion complained of Plaintiff assumed the risk of her injuries with

knowledge of the dangers involved in the acts that she was performing at the time of the said

injuries.

                                          SIXTH DEFENSE

          Defendants plead the applicable statute of limitations.

                                       SEVENTH DEFENSE

          Defendants aver that venue is improper and/or inconvenient.

                                        EIGHTH DEFENSE

          Any and all claims for punitive damages in this action are limited in amount by the

application of§ 6-11-21, Code ofAla. (1975), which provides that an award of punitive damages

shall not exceed $250,000. See also, Oliver v. Towns, (Ms. 197-312, Jan. 15, 1999) _          So.2d.

    (Ala. 1999).

                                         NINTH DEFENSE

          The holding of Henderson v. Alabama Power Co., 627 So. 2d. 878 (Ala. 1993), is incorrect

and due to be overruled for each and every reason set forth in the special concurrences to Good

Year Tire & Rubber Co. v. Vinson, (Ms. 1972057; 1972186, April 23, 1999) _          So.2d. _(Ala.

1999), and supporting authorities cited therein, which are adopted by reference as if fully set forth

herein.

                                         TENTH DEFENSE

          The doctrine ofrevival dictates that upon the overruling of Henderson, supra, the $250,000

cap provided by § 6-11-21, Code ofAla. ( 1975), is applicable to this case which was filed after §

                                                 -2-
                               DOCUMENT 13
     Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 22 of 36




6-11-21 was enacted.

                                    ELEVENTH DEFENSE

       Plaintiffs claims for punitive damages violates the Defendants' constitutional rights under

the Constitution of the United States of America and the Constitution of the State of Alabama.

                                     TWELFTH DEFENSE

       Defendants aver that all of the Plaintiffs medical expenses have been paid for by Plaintiffs

medical insurance carrier, or some other form of insurance, and Plaintiff is not entitled to recover

said medical expenses pursuant to Alabama Act 87-187.

                                   THIRTEENTH DEFENSE

       Defendants aver that some other responsible entity and/or insurance company may have

provided benefits in the form of medical payments and other compensation to the Plaintiff.

                                  FOURTEENTH DEFENSE

       Defendants say the Plaintiffs alleged injuries and damages was the result of an efficient

intervening cause which was not foreseeable by Defendants.

                                    FIFTEENTH DEFENSE

       Defendants plead that joint and several liability for punitive damages is not available to the

Plaintiffs, pursuant to Alabama Code § 6-11-21 (e).

                                    SIXTEENTH DEFENSE

       The Defendants aver that the Plaintiff has failed to mitigate damages.

                                 SEVENTEENTH DEFENSE

       The Plaintiffs Complaint fails to allege a claim for which punitive damages can be

recovered.



                                               -3-
                               DOCUMENT 13
     Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 23 of 36




                                   EIGHTEENTH DEFENSE

        The claims of Plaintiff for punitive damages cannot be sustained because an award of

punitive damages under Alabama law subject to no predetermined limit, such as a maximum

multiple of compensatory damages or a maximum amount that a jury may impose, would violate

the Defendants' due process rights guaranteed by the Fourteenth Amendment to the United States

Constitution and by the due process provisions of the Alabama Constitution.

                                   NINETEENTH DEFENSE

       The claims of Plaintiff for punitive damages cannot be sustained because an award of

punitive damages under Alabama law by a jury that (1) is not provided a standard sufficient for

determining the appropriateness, or the appropriate size, of a punitive damages award, (2) is not

instructed on the limits on punitive damages imposed by the applicable principles of deterrence

and punishment, (3) is not expressly prohibited from awarding punitive damages, or determining

the amount of an award of punitive damages, in whole or in part, on the basis of invidiously

discriminatory characteristics, including the corporate status of a defendant, (4) is permitted to

award punitive damages under a standard for determining liability for punitive damages that is

vague and arbitrary as to damages permissible, and (5) is not subject to judicial review on the basis

of objective standards, would violate these Defendants' substantive and procedural due process

and equal protection rights guaranteed by the Fourteenth Amendment to the United States

constitution and the double jeopardy clause of the Fifth Amendment as incorporated into the

Fourteenth Amendment, and by the Alabama constitutional provisions providing for due process,

equal protection and guarantee against double jeopardy.

                                    TWENTIETH DEFENSE

       The claims of Plaintiff for punitive damages cannot be sustained because an award of

                                                -4-
                               DOCUMENT13
     Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 24 of 36




punitive damages under Alabama law without proof of every element beyond a reasonable doubt

would violate the Defendants' substantive and procedural due process rights under the Fourteenth

Amendment of the United States Constitution and under the due process provisions of the Alabama

Constitution.

                                  TWENTY-FIRST DEFENSE

       Any award of punitive damages based on anything other than the Defendants' conduct in

connection with the matters that are the subject of this lawsuit would violate the due process clause

of the Fourteenth Amendment to the United States Constitution and the double jeopardy clause of

the Fifth Amendment as incorporated into the Fourteenth Amendment and the Alabama

constitutional provisions providing for due process and guarantee against double jeopardy, because

any other judgment for punitive damages in this case cannot protect          against impermissible

multiple punishment for the same wrong.

                                TWENTY-SECOND DEFENSE

       Any award of punitive damages in this case would violate the Defendants' rights under the

substantive and procedural due process clauses of the United States Constitution and of the

Constitution of the State of Alabama; the excessive fines clauses of the Eight Amendment of the

United States Constitution; the contract clause of Article Two of the United States Constitution;

the equal protection clauses of the United States Constitution and the Constitution of the State of

Alabama.

                                 TWENTY-THIRD DEFENSE

       The Alabama punitive damages system, on its face and as applied, violates the Due Process

Clause of the Fourteenth Amendment to the United States Constitution. While the Supreme Court

of the United States perceived the system as constitutional in Pacific Mutual Life Insurance Co.,

                                                -5-
                                           DOCUMENT 13
     Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 25 of 36




v. Haslip, 499 U.S. 1 (1991), events subsequent to Haslip have shown that the system in wholly

arbitrary, fundamentally unfair and utterly irrational in violation of due process. See Armstrong

v. Roger's Outdoor Sports, Inc.. 581 So.2d 414, 423 (Ala. 1991) (Maddox J., dissenting);

Henderson v. Alabama Power Co., 627 So.2d 878, 894-95 (Ala. 1993) (Maddox, J., dissenting);

Id. at 914 (Houston, J ., dissenting). The Alabama system affords juries standardless discretion to

impose unlimited punishment, and review of such awards is constitutionally deficient. See Honda

Motor Co., Ltd. v. Oberg, 114 S.Ct. 2331 (1994).          Alabama post-verdict review is neither

meaningful, consistent nor constitutionally adequate to cure this crucial constitutional defect.

                                  TWENTY -FOURTH DEFENSE

       The Alabama punitive damage system, on its face and as applied, violates the Due Process

Clause of the Fourteenth Amendment because there are absolutely no meaningful standards of

limits for determining the amount of the award, contravening the deeply rooted American tradition

that punishment may not be imposed in the absence of a pre-existing, express legislatively

established range of penalties.

                                  TWENTY-FIFTH DEFENSE

       The imposition of a punitive damage award in this case in the absence of explicit,

particularized guidelines or standards is highly unfair and unconstitutionally infirm because an

award made in the absence of such guidelines or standards may be grossly excessive,

disproportionate, arbitrary and irrational.   A punitive damage award in the absence of such

guidelines or standards will bear no rational or reasonable relationship to the Defendants' alleged

conduct in this matter or to any alleged harm to Plaintiff, and will dwarf legislatively established

fines for comparable conduct. A punitive damage award in the absence of such guidelines or

standards therefore will violate the Due Process Clause of the Fourteenth Amendment to the

                                               -6-
                                DOCUMENT 13
      Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 26 of 36




United States Constitution, and the excessive fines clause of the Alabama Constitution, Ala. Const.

Art. I § 15.

                                 TWENTY-SIXTH DEFENSE

        Without the protections previously provided §6-11-23(a) and 6-11-24, Code o(Alabama

regarding punitive damages awards, now declared unconstitutional by the Alabama Supreme

Court, the State of Alabama no longer affords to a defendant sufficient protection under the United

States Constitution from excessive and arbitrary punitive damage awards.

                               TWENTY-SEVENTH DEFENSE

        A jury award of mental anguish damages in this case will violate due process and equal

protection rights guaranteed to the Defendants by the Fifth and Fourteenth Amendments to the

United States Constitution, and Article One, § 1, 6 and 22 of the Constitution of the State of

Alabama of 1901. In particular, a mental anguish damage award will violate these constitutional

provisions because Alabama juries are given no rule, standard or guidelines upon which to rely in

calculating mental anguish damage awards.

                               TWENTY-EIGHTH DEFENSE

        The award of punitive damages claimed by Plaintiff violates Article I, § 1O[1] and/or the

Fourth, Fifth, Sixth, Eighth and/or Fourteenth Amendments to the Constitution of the United States

and Article I, §6, and other provisions of the Constitution of Alabama on the following separate

and several grounds:

               (a)     That civil procedures pursuant to which punitive damages are awarded may

result wrongfully in a punishment by a punitive damages award after the fact.




                                               -7-
                               DOCUMENT 13
     Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 27 of 36




               (b)     That civil procedures pursuant to which punitive damages are awarded may

result in the award of joint and several judgments against multiple defendants for different alleged

acts of wrongdoing.

               (c)     That civil procedures pursuant to which punitive damages are awarded fail

to provide means for awarding separate judgments against alleged joint tortfeasors.

               (d)     That civil procedures pursuant to which punitive damages are awarded fail

to provide a limit on the amount of the award against the defendant.

               (e)     That civil procedures pursuant to which punitive damages are awarded fail

to provide specific standards for the amount of the award of punitive damages.

               (f)     That civil procedures pursuant to which punitive damages are awarded fail

to provide specific standards for the award of punitive damages.

               (g)    That civil procedures pursuant to which punitive damages are awarded

permit the award of punitive damages upon satisfaction of the standard of proof less than that

applicable to the imposition of criminal sanctions.

               (h)    That civil procedures pursuant to which punitive damages are awarded

permit multiple awards of punitive damages for the same alleged act.

               (I)    That civil procedures pursuant to which punitive damages are awarded fail

to provide a clear consistent appellate standard of review of an award of punitive damages.

         G)    That civil procedures pursuant to which punitive damages are awarded permit the

admission of evidence relative to the punitive damages in the same proceeding during which

liability and compensatory damages are determined.

               (k)    That standards of conduct upon which punitive damages are awarded are

vague.



                                               -8-
                                           DOCUMENT 13
     Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 28 of 36




               (I)     That civil procedures pursuant to which punitive damages are awarded

would permit the imposition of excessive fines.

               (m)     That civil procedures pursuant to which punitive damages are awarded

permit the award of punitive damages upon satisfaction of a standard of proof which is not

heightened in relation to the standard of proof for ordinary civil cases.

               (n)     That civil procedures pursuant to which punitive damages are awarded

permit the imposition of arbitrary, capricious or oppressive penalties.

               (o)     That civil procedures pursuant to which punitive damages are awarded fail

to limit the discretion of the jury and the award of punitive damages.

                                 TWENTY-NINTH DEFENSE

       The Defendants aver that the demand for punitive damages in the instant case is subject to

those limitations established by the Alabama legislature and set forth at Alabama Code §6-11-21

(Rep!. Vol 1993).

                                    THIRTIETH DEFENSE

       The Alabama Supreme Court's action in abolishing the legislatively-created cap on

punitive damages was unconstitutional and without effect.

                                  THIRTY-FIRST DEFENSE

       Under the Constitutions of the United States and the State of Alabama, the Alabama

Supreme Court cannot abolish the cap created by the legislature on punitive damages through

judicial decision. See Honda Motor Company. Ltd. v. Oberg, 114 S.Ct. 2331 (1994).

                                 THIRTY-SECOND DEFENSE

       To the extent that Plaintiffs demand for punitive damages may result in multiple punitive

damage awards to be assessed for the same act or omission against the Defendants, this award



                                                -9-
                               DOCUMENT 13
     Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 29 of 36




contravenes the Defendants' right to Due Process under the Fourteenth Amendment of the United

States Constitution and the Due Process Clause of Article I, § 13 of the Alabama Constitution. In

addition, such an award would infringe upon the Defendants' right against double jeopardy insured

by the Fifth Amendment of the United States Constitution and/or Article I, §9 of the Alabama

Constitution.

                                  THIRTY-THIRD DEFENSE

        With respect to the Plaintiffs demand for punitive damages, the Defendants specifically

incorporate by reference any and all standards or limitations regarding the determination and/or

enforceability of punitive damage awards as articulated in the decision of BMW North American,

Inc., v. Gore, 646 So.2d 619 Ala. (1984), judgment vacated,_ U.S. __ , 116 S. Ct. 1589, 134

L. Ed. 2d 809 (1996), on remand, WL 233910 (May 9, 1997).

                                THIRTY-FOURTH DEFENSE

       The Defendants contend that the Plaintiff is not entitled to an award of punitive damages,

and that an award of punitive damages against the Defendants, on the facts of this case, would be

contrary to the Constitution of the State of Alabama and the Constitution of the United States.

Further, any award of punitive damages to the Plaintiff is limited to the standards set out in BMW

o(North America, Inc.• v. Gore, 646 So.2d 619 (Ala. 1984), judgment vacated, · _U.S._,

116 S.Ct. 1589, 134 L. Ed. 2d 809 (1996), on remand, WL 233910 (May 9, 1997).

                                  THIRTY-FIFTH DEFENSE

       The Alabama system and structure for punitive damage awards, together with the claims

for punitive damages sought by Plaintiff in this lawsuit, constitutes a violation of the due process

clause of the Constitution of the United States, under the authority of BMW o(North America,

Inc., v. Gore, 646 So.2d 619 (Ala.1984), judgment vacated,_ U.S._, 116 S.Ct. 1589, 134 L.


                                               -10-
                               DOCUMENT 13
     Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 30 of 36




Ed. 2d 809 ( 1996), on remand, WL 23391 O(May 9, 1997). The allegations made by Plaintiffs in

this action, and the Plaintiffs' claims for punitive damages generally, and under the Alabama

system specifically, constitute inadequate notice to the Defendants so as to deprive them of due

process of law.

                                  THIRTY-SIXTH DEFENSE

       Defendants aver that the 1993 decision of Henderson v. Alabama Power Company, 626

So.2d 878, declaring §6-11-21, Code ofAlabama, 1975 unconstitutional is not the law of the State

of Alabama and the cap on punitive damages in the amount of $250,000 contained in that statute

is the law of the State of Alabama.

                               THIRTY -SEVENTH DEFENSE

       Pursuant to Code o(Alabama 1975, § 6-11-21 (a) punitive damages may not exceed three

(3) times the compensatory damages or $500,000, whichever is greater.

                                THIRTY-EIGHTH DEFENSE

       Pursuant to Code of Alabama, 1975, § 6-11-21 (b )( c) punitive damages assessed against a

small business whose net worth is less than $2,000,000 at the time of the occurrence made the

basis of the lawsuit, may not exceed $50,000 or ten percent (10%) of the net worth of the business,

whichever is greater.

                                 THIRTY-NINTH DEFENSE

       Pursuant to Code o(Alabama, 1975, § 6-l l-2l(e) no defendant shall be liable for any

punitive damages unless the Defendants have been expressly found by the trier of fact to have

engaged in conduct as described in Code of Alabama, 1975, § 6-11-21 warranting punitive

damages, and such Defendants shall only be liable for punitive damages commensurate with the

Defendants' own conduct.



                                              -11-
                               DOCUMENT 13
     Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 31 of 36




                                    FORTIETH DEFENSE

        Defendants plead the general issue.

                                   FORTY-FIRST DEFENSE

       Defendants aver this Court does not have either subject matter or in personam jurisdiction

regarding the subject action made the basis of Plaintiffs Complaint.

                                 FORTY-SECOND DEFENSE

       Defendants aver that there existed a sudden emergency not of their making which caused

or contributed to Plaintifrs injuries and/or damages.

                                  FORTY-THIRD DEFENSE

       Defendants aver that the proximate cause of this accident were the actions or omissions to

act of others for which these Defendants had no control when this accident occurred.

                                 FORTY-FOURTH DEFENSE

       Defendants affirmatively plead the Plaintiff violated one or more of the Rules of the Road

which were at all times in full force and effect at the time of this accident, which combined and

concurred to proximately cause or contribute to cause this accident.

                                  FORTY-FIFTH DEFENSE

       Defendants aver that the Plaintiffs injuries were the result of intervening and/or

superseding causes including the negligence/wantonness of other persons, parties, or entities over

which this Defendants had no control nor retained right to control.

                                  FORTY-SIXTH DEFENSE

       Defendants plead "last clear chance" as a defense to this action.

                                FORTY-SEVENTH DEFENSE

       The Defendants affirmatively plead, upon information and belief, that at the time of the



                                              -12-
                               DOCUMENT
     Case 3:19-cv-00550-AKK Document 1-1 13Filed 04/10/19 Page 32 of 36




accident made the basis of Plaintiffs Complaint, the Plaintiff caused and/or contributed to cause

said accident made the basis of Plaintiffs Complaint.

                                  FORTY-EIGHTH DEFENSE

        Defendants affirmatively plead Plaintiffs failure to keep a proper look out which caused

and/or contributed to cause the subject accident made the basis of Plaintiffs Complaint.

                                   FORTY-NINTH DEFENSE

        Defendants specifically deny that they are guilty of any willful and/or wanton conduct and

demand strict proof thereof.

                                      FIFTIETH DEFENSE

        Defendants state that Plaintiffs claims are barred by the doctrine ofjudicial estoppel and/or

collateral estoppel.

                                    FIFTY-FIRST DEFENSE

        Said Defendants reserve the right to amend and/or supplement their Answer should

discovery reveal new or other available defenses.




                                              s/Todd N. Hamilton
                                              Todd N. Hamilton (HAM041)
                                              Email: todd@ssp-law.com


                                              s/Thomas M. Little
                                              Thomas M. Little
                                              Email: thomas@ssp-law.com
                                              Attorneys for Defendants
                                              SMITH, SPIRES, PEDDY, HAMILTON &
                                              COLEMAN, P.C.
                                              2015 Second Avenue North - Suite 200
                                              Birmingham, Alabama 35203




                                               -13-
                               DOCUMENT 13
     Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 33 of 36




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2019, I electronically filed the foregoing document
with the Clerk of Court, using Alabama Judicial System's E-Filing Website system which will
send notification of such filing to the following e-mail address( es):

Via email: kennemer@comcast.net
John M. Kennemer
106 West Second Street
Tuscumbia, Alabama 35674

                                           s/Todd N.Hamilton
                                           OF COUNSEL




                                            -14-
                                DOCUMENT 15
      Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 34 of 36
                                                           ~ ELECTRONICALLY FILED
                                                                  -~!1.H.   1/15/2019 10:07 AM
                                                                           20-CV-2018-900260.00
                                                                           CIRCUIT COURT OF
                                                                       COLBERT COUNTY, ALABAMA
                                                                         NANCY L. HEARN, CLERK
            IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA

SARAH BETH NELSON,                       )
                                         )
       Plaintiff,                        )
                                         )      CIVIL ACTION NO.
v.                                       )
                                         )      CV 2018-900260
RUTH STAR, INC., d/b/a DANIEL            )
TRUCKING and MELAKU DEMIS,               )
                                         )
       Defendants.                       )

                       NOTICE OF SERVICE OF DOCUMENTS

TO:    Circuit Court Clerk
       Colbert County Courthouse

       PLEASE TAKE NOTICE that the following discovery documents have been filed on
behalf of defendants.

              (X)    Defendants' Interrogatories to Plaintiff
              ()     Answers to Interrogatories
              (X)    Defendants' Request for Production of Documents to Plaintiff
              ()     Responses to Request for Production of Documents
              ()     Request for Admissions to Plaintiff
              ()     Response to Request for Admissions
              ()     Notice of Intent to Serve Subpoena
              ()     Notice of Taking Deposition
              ()     Other:


                                         s/Todd N. Hamilton
                                         Todd N. Hamilton (HAM041)
                                         Email: todd@ssp-law.com


                                         s/Thomas M. Little
                                         Thomas M. Little
                                         Email: thomas@ssp-law.com
                                         Attorneys for Defendants
                                         SMITH, SPIRES, PEDDY, HAMILTON &
                                         COLEMAN, P.C.
                                         2015 Second Avenue North - Suite 200
                                         Birmingham, Alabama 35203
                               DOCUMENT 15
     Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page 35 of 36




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2019, I electronically filed the foregoing document
with the Clerk of Court, using Alabama Judicial System's E-Filing Website system which will
send notification of such filing to the following e-mail address( es):

Via email: kennemer!(:/)comcast.net
John M. Kennemer
106 West Second Street
Tuscumbia, Alabama 35674

                                           s/Todd N. Hamilton
                                           OF COUNSEL
                                DOCUMENT 17
      Case 3:19-cv-00550-AKK Document 1-1 Filed 04/10/19 Page      36 of 36
                                                         ,;_;""@~ ELECTRONICALLY FILED
                                                            • AJJJ..H    1/16/2019 3:39 PM
                                                                       20-CV-2018-900260.00
                                                                       CIRCUIT COURT OF
                                                                   COLBERT COUNTY, ALABAMA
                                                                     NANCY L. HEARN, CLERK
            IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA


 NELSON SARAH BETH,                     )
 Plaintiff,                             )
                                        )
 v.                                     ) Case No.:    CV-2018-900260.00
                                        )
 DEMIS MELAKU DAMITE,                   )
 RUTH STAR, INC.,                       )
 Defendants.                            )


                                       ORDER


It is hereby ORDERED by the Court that this case is set for a SCHEDULING/STATUS
CONFERNCE on April 29, 2019 at 10:00 a.m., Courtroom Number Two, Colbert County
Courthouse.


DONE this 16th day of January, 2019.

                                       Isl KYLE W BROWN
                                       CIRCUIT JUDGE
